696 S.E.2d 661 (2010)
In the Matter of Thomas Edwin SASSER III.
No. S10Y1151.
Supreme Court of Georgia.
June 28, 2010.
Paula J. Frederick, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
Robert Robinson McLendon, IV, Blakely, for Sasser.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent Thomas Edwin Sasser III's (State Bar No. 626880) petition for voluntary surrender of license. In the petition, Sasser who has been a member of the State Bar of Georgia since 1991, admits that on March 16, 2010, he pled guilty under the first offender statute in the Superior Court of Early County to one count of theft by conversion, a felony violation of the Criminal Code of Georgia. Sasser further *662 admits that his felony conviction constitutes a violation of Rule 8.4(a)(2) of Bar Rule 4-102(d), the maximum penalty for which is disbarment. Sasser submits that his best course of action is to voluntarily surrender his license to practice law, an act which is tantamount to disbarment. The State Bar has no objections to Sasser's petition.
We have reviewed the record and agree to accept Sasser's petition for voluntary surrender of his license. Accordingly, the name of Thomas Edwin Sasser III hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. We remind Sasser of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.